DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes: Applicant’s claim amendments to claims 13, 32 and 44 resulted in claims being allowed along with dependent claims thereof.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-31, 34-43  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al., US Pg. Pub. No. (2021/0094425) referred to hereinafter as Payne.
As per claim 1, Payne teaches a method of operating a vehicle system comprising a motor, a battery, and a controller, the vehicle system configured to provide at least one of regenerative braking (see at least Para 24, 68, 87, 91, 100-101)wherein the motor operates to charge the battery and propulsion wherein the motor uses electrical power from the battery to propel the vehicle (see at least Para 24, 68, 87, 91, 100-101), the method comprising: at the controller: determining an effective motor power at a motor speed and a motor torque based at least in part on a calculated motor power and an electrical power loss of the motor corresponding to the motor speed and motor torque (see at least Para 24, 68, 87, 91, 100-101); and causing the motor to apply the motor torque to a wheel of the vehicle upon the effective motor power satisfying an operating condition of the vehicle system (see at least Para 24, 68, 87, 91, 100-101).

As per claim 2, Payne teaches a method of claim 1 wherein determining the effective motor power comprises: determining the calculated motor power based at least in part upon the motor speed and the motor torque (see at least Para 24, 68, 87, 91, 100-101); and determining the electrical power loss of the motor based at least in part upon a data structure including information representative of electrical power loss of the motor at a plurality of motor speeds and a plurality of motor torques (see at least Para 24, 68, 87, 91, 100-101).

As per claim 3, Payne teaches a method of claim 1 wherein the motor is operable to provide a plurality of torque values at the motor speed, the torque values including a maximum efficiency torque value wherein the motor operates at a maximum efficiency for the motor speed (see at least Para 24, 68, 87, 91, 100-101); and wherein causing the motor to apply the motor torque to the wheel comprises causing the motor to apply a torque that is different than the maximum efficiency torque (see at least Para 24, 68, 87, 91, 100-101).

As per claim 4, Payne teaches a method of claim 1 wherein the vehicle system is configured to provide regenerative braking for the vehicle (see at least Para 24, 68, 87, 91, 100-101); and wherein determining the effective motor power comprises subtracting the electrical power loss of the motor from the calculated motor power (see at least Para 24, 68, 87, 91, 100-101).
As per claim 5, Payne teaches a method of claim 1 wherein the vehicle system is configured to provide regenerative braking (see at least Para 24, 68, 87, 91, 100-101); and
wherein the operating condition comprises the calculated motor power being greater than the electrical power loss of the motor (see at least Para 24, 68, 87, 91, 100-101).

As per claim 6, Payne teaches a method of claim 1 wherein the vehicle system is configured to provide regenerative braking; and wherein the operating condition comprises maximizing the effective motor power at the motor speed (see at least Para 24, 68, 87, 91, 100-101).
As per claim 7, Payne teaches a method of claim 1 wherein the vehicle system is configured to provide propulsion for the vehicle; and wherein determining the effective motor power comprises adding the electrical power loss of the motor and the calculated motor power (see at least Para 24, 68, 87, 91, 100-101).
As per claim 8, Payne teaches a method of claim 1 wherein the vehicle system is configured to provide propulsion for the vehicle; and wherein the operating condition comprises minimizing the effective motor power (see at least Para 24, 68, 87, 91, 100-101).
As per claim 9, Payne teaches a method of claim 1 further comprising: receiving a variable indicative of operation of the vehicle; determining an adjusted torque based at least in part on the motor torque and the variable; and wherein causing the motor to apply the motor torque comprises causing the motor to apply the adjusted torque (see at least Para 24, 68, 87, 91, 100-101).
As per claim 10, Payne teaches a method of claim 9 wherein the variable is indicative of at least one of: operation of a friction brake of the vehicle; status of a transmission of the vehicle; vehicle orientation; vehicle speed; temperature of the motor; battery status; and battery bus voltage (see at least Para 24, 68, 87, 91, 100-101).
As per claim 11, Payne teaches a method of claim 1 wherein determining the effective motor power at the motor speed and the motor torque is based at least in part on the calculated motor power and the electrical power loss of the motor corresponding to the motor speed, the motor torque, and a battery bus voltage (see at least Para 24, 68, 87, 91, 100-101).
As per claim 12, Payne teaches a method of claim 1 wherein the motor includes a stator fixed relative to a spindle of the vehicle and a rotor secured to a wheel hub connected to the wheel; and wherein causing the motor to apply the motor torque to the wheel of the vehicle comprises the rotor of the motor applying a torque to the wheel hub (see at least Para 24, 68, 87, 91, 100-101).
As per claim 15, Payne teaches a method of claim 1 wherein determining the effective motor power at the motor speed and the motor torque includes determining a first effective motor power at a first motor speed and a first motor torque and determining a second effective motor power at a second motor speed and a second motor torque (see at least Para 24, 68, 87, 91, 100-101); and wherein causing the motor to apply the motor torque to the wheel of the vehicle comprises: causing the motor to apply the first motor torque associated with the first effective motor power upon the motor operating at the first motor speed (see at least Para 24, 68, 87, 91, 100-101); and causing the motor to apply the second torque associated with the second effective motor power upon the motor operating at the second motor speed (see at least Para 24, 68, 87, 91, 100-101).
As per claim 16, Payne teaches a method of claim 1 wherein the vehicle system is configured to provide regenerative braking and propulsion, the method further comprising: at the controller: receiving a variable comprising at least one of an engine variable, transmission variable, motor variable, and a battery variable of the vehicle (see at least Para 24, 68, 87, 91, 100-101); and determining whether to operate the vehicle system to provide regenerative braking or propulsion based at least in part on the variable (see at least Para 24, 68, 87, 91, 100-101).
As per claim 17, Payne teaches a method of claim 1 wherein determining the effective motor power comprises determining the motor torque based at least in part upon a current of the motor, a battery bus voltage, an average efficiency of the motor, and the motor speed (see at least Para 24, 68, 87, 91, 100-101).
As per claim 18, Payne teaches a method of claim 1 wherein the determining and causing operations are performed independently of operation of a friction brake of the vehicle(see at least Para 24, 68, 87, 91, 100-101).
As per claim 19, Payne teaches a method of claim 1 wherein causing the motor to apply the torque to the wheel comprises causing a plurality of motors to apply torque to a plurality of wheels (see at least Para 24, 68, 87, 91, 100-101).
As per claims 20-31 and 34-43, the limitations of claims 20-31 and 34-43 are similar to the limitations of claims 1-12 and 15-19, therefore they are rejected based on the same rationale.
Allowable Subject Matter
Claims 13-14, 32-33 and 44-45 are allowed as a result of the amendment to the claims 8/29/2022.
Response to Arguments
Applicant's arguments have been considered but are not persuasive.  In particular applicant argues that A) the prior art (Payne) fails to teach expressly teach determining an effective motor power at a motor speed and a motor torque based at least in part on a calculated motor power and an electrical power loss of the motor corresponding to the motor speed and motor torque.
In response to A) the examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation. Payne teaches determining an effective motor power at a motor speed and a motor torque based at least in part on a calculated motor power and an electrical power loss of the motor corresponding to the motor speed and motor torque (see at least Para 0063 “[0063] At 630, the managing module 530 determines the properties of the hub motors 170 associated with the detected modification to the arrangement of hub motors 170. The detection module, in one arrangement, parses the unique identifiers to retrieve the attributes 560 of the hub motors 170 that are used to determine the properties of the hub motors 170. The managing module 530, in one arrangement, calculates at least the power rating of the hub motor 170 that defines the maximum input power deliverable to the hub motor 170 from the motor controller 190. For example, the maximum input power is a continuous power deliverable to the hub motor 170 without the hub motor 170 overheating. The power rating may depend at least upon such attributes 560 as a rated voltage, a rated current, a motor efficiency, full-load speed, an insulation rating, i.e., a temperature rating of stator windings, rotor and stator properties, and a heat sink configuration. The rated voltage is a voltage at which the hub motor 170 is designed to operate. The rated current is a continuous current at the rated voltage that is deliverable to the hub motor 170 without overheating the stator windings. The motor efficiency is a ratio of the output power to the input power of the hub motor 170 and may account for motor losses. The full-load speed is the speed at which the rated full-load torque is delivered. It should be noted that the rated current, in most cases, is specified at a maximum ambient temperature, e.g., 40C, which implies that the power rating is dependent upon the ambient temperature. Also, the managing module 530 may receive the ambient temperature from one or more environment sensors 122 of a sensor system 120 (FIG. 1)”) .  Therefore Payne still meets the scope of the limitation as currently claimed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665